Citation Nr: 0930186	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-08-087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus with plantar warts.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1963 to February 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
30 percent rating assigned for pes planus with plantar warts.


FINDINGS OF FACT

The Veteran's bilateral pes planus is no more than severe; 
marked pronation deformity, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation are not shown; 
plantar warts affect less than 144 square inches, or 5 
percent of total body, and have not required more than 
topical therapy..


CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral pes planus is 
not warranted.
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code (Code) 5276, 4.118, Codes 7802, 7806 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised generally of VA's duties to notify 
and assist in the development of his claim prior by a 
December 2006 letter.  An August 2008 letter provided the 
specific notice required under Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008) in claims seeking an increased 
rating.  A May 2009 supplemental statement of the case 
readjudicated the matter after the Veteran had opportunity to 
respond (curing the notice timing defect).   

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in December 2006.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

B.	Factual Background

Service connection or for bilateral pes planus, rated 30 
percent, was granted by an April 2001 rating decision.  The 
instant claim for increase was received in August 2006.  The 
Veteran identified R.T., DPM, as a treatment provider, and 
provided a release for records from that podiatrist.

The RO sought treatment records from R.T.  In response Dr. 
R.T. indicated that he saw the Veteran on one occasion with a 
complaint of painful feet and a 14 year history of diabetes.  
Physical examination revealed that the Veteran had rigid 
hammertoes 2 and 3 on the left.  The lesser toes were all 
slightly hammered.  

January 2007 VA outpatient treatment records revealed 
calluses on the Veteran's left and right feet.

On examination on behalf of VA in December 2006 the Veteran 
complained of sharp foot pain that was elicited by activity, 
and relieved by medication.  At rest there was no pain, 
weakness, stiffness, swelling, or fatigue.  With standing or 
walking there was pain and swelling.  Treatment included 
trimming of warts and shoe inserts.  On physical examination 
of both feet, there was induration of less than six square 
inches, inflexibility of less than six square inches, and 
abnormal texture of less than six square inches.  There was 
no ulceration, exfoliation, crusting, tissue loss, 
hypopigmentation, hyperpigmentation or limitations of motion.  
The skin disorder (plantar warts) did not involve exposed 
areas, and involved less than 1 percent of the body.  Both 
feet exhibited painful motion and tenderness.  

Both feet exhibited pes planus.  Both feet had a moderate 
degree of valgus and moderate forefoot/midfoot malalignment 
which could not be corrected by manipulation.  Neither foot 
showed deformity such as inward rotation (of the superior 
portion of the os calcis), medial tilting of the upper border 
of the talus, marked pronation, or the whole foot everted.  
There was no pes cavus or Morton's metatarsalgia.  Both feet 
had toes 3, 4, 5 hammertoes.  There was no hallux valgus or 
hallux rigidus.  It was noted that the disability caused 
limitations in that prolonged walking or standing was 
painful.  The examiner commented that the Veteran required 
arch supports, as his previous corrective shoe wear did not 
provide relief.  The diagnoses were: Bilateral pes planus 
with hammertoes; plantar warts.

In an October 2007 letter, Dr. R. T. stated that he had no 
evidence to support the Veteran's claim for disability 
benefits and "[he did] not feel his pain [was] disabling."

In his March 2009 VA Form 9, substantive appeal, the Veteran 
stated that his "[bilateral pes planus is] only 
intermittently improved by orthodedic [sic] shoes and 
appliances (orthotics)," and that he has "marked pronation 
and extreme tenderness of plantar surfaces of the feet," 
"marked inward displacement" and "painful spasm of the 
achiles [sic] tendon on manipulation."
C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  
Separate codes contain the criteria for rating the various 
disabilities.

Pes planus (flatfoot) is rated under Code 5276, which 
provides for a (maximum) 50 percent when bilateral pes planus 
is pronounced, with marked pronation, extreme tenderness of 
the plantar surfaces, marked inward displacement and severe 
spasm of the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances,.  Severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities, is rated 30 percent. 38 C.F.R. 
§ 4.71a.

Plantar warts are rated under Code 7819 (for benign skin 
neoplasms) based on limitation of function or under Code 7820 
(as scars or dermatitis) depending on the predominant 
disability.  38 C.F.R. § 4.118.  

Scars other than on the head, face, or neck that are 
superficial, and do not limit function warrant a 10 percent 
rating if involving an area of 144 square inches or greater.  
Superficial scars that are painful warrant a 10 percent 
rating.  Other scars are rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7802, 7804, 7805.    

Dermatitis that affects less than 5 percent of the entire 
body, and has not required more than topical therapy warrants 
a 0 percent rating.  38 C.F.R. § 4.118, Code 7806.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where the rating 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent rating will be assigned where 
the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  
Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is not shown that at any time during the appeal period the 
Veteran's bilateral flatfoot was more than severe (or was 
pronounced).  Specifically, the VA examination, the report 
from the private podiatrist, and VA treatment records, do not 
show such characteristics of pronounced flatfoot as: marked 
pronation (the December 2006 examiner specifically indicated 
that such pathology was not found; extreme tenderness (the 
examiner noted that tenderness was moderate); or marked 
inward displacement (it was noted that such deformity was not 
found).  While the Veteran argues that he has marked 
pronation and extreme tenderness, his subjective reports of 
such are self-serving.  Furthermore, he is not shown to have 
any medical expertise to make observations in what is 
essentially a clinical matter.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Shinseki, 23 Vet. 
App. 12 (2009).  The findings/associated impairment reported 
are all encompassed by the criteria for the current (30%) 
rating under Code 5276.  Because none of the criteria for a 
rating in excess of 30 percent for bilateral pes planus are 
met, a schedular rating in excess of 30 percent for such 
disability is not warranted.  

The Board has considered whether the disability (specifically 
plantar warts) warrants a higher (or separate) rating under 
criteria for rating skins disorders.  The affected area falls 
substantially short of what is required for a compensable 
rating under Codes 7802, 7806,  See 38 C.F.R. § 4.118.  
Furthermore, the functional limitations due to plantar warts 
shown and tenderness noted do not warrant a separate rating 
as skin disability as the pain and functional limitations 
shown are compensated under the criteria for pes planus.  
Rating such impairment separately as skin disability would 
violate the prohibition against pyramiding in 38 C.F.R. 
§ 4.14.  

The Board has considered whether referral for extraschedular 
consideration is indicated.  Since all manifestations and 
impairment of the Veteran's flatfoot/plantar wart disability 
are encompassed by the schedular criteria, they are not 
inadequate.  Furthermore, the disability picture presented is 
not exceptional.  The Veteran's own treating podiatrist has 
opined that the pain associated with the Veteran's bilateral 
flatfoot disability is that experienced by "lots of people" 
and that he did not feel the "pain is disabling".  See 38 
C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 
Consequently, referral for extraschedular consideration is 
not warranted.  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for increase, and that the claim must be 
denied.  


ORDER

A rating in excess of 30 percent for bilateral pes planus 
with plantar warts is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


